Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 1 of 12 PagelD# 4038

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
v. Criminal Action No. 3:17er3
SHAPAT AHDAWAN NABAYA,
Defendant.
MEMORANDUM OPINION
This matter comes before the Court on Defendant Shapat Ahdawan Nabaya’s Motions for
Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motions”). (ECF
Nos. 403, 427. 430, 460, 463, 467.) The United States responded in opposition (the
“Opposition”). (ECF No. 443.) Nabaya replied. (ECF No. 451.) The matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. For
the reasons that follow, the Court will deny the Motions for Compassionate Release.
I. Background
On April 4, 2017, a Grand Jury sitting in the Eastern District of Virginia returned a two-
count indictment (the “Superseding Indictment”) against Nabaya. (ECF No. 43.) The
Superseding Indictment recounted the history of the various civil lawsuits that served as the
backdrop for the charges brought against Nabaya. (Superseding Indictment €4 1-20.) Those
lawsuits, which Nabaya initiated, followed an Internal Revenue Service (“IRS”) levy of his
retirement pension. (/d.)
Count One of the Superseding Indictment alleged that Nabaya retaliated against a federal

officer by false claim, in violation of 18 U.S.C. § 1521. (/d. 5-6.) Count Two of the
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 2 of 12 PagelD# 4039

Superseding Indictment alleged that Nabaya made a false statement in bankruptcy, in violation of
18 U.S.C. § 152(3). (Ud. 6.) After proceeding to trial and representing himself with standby
counsel, a jury found Nabaya guilty on both charges. (ECF No. 217.)

Prior to sentencing, a Probation Officer determined that Nabaya faced a total offense
level of 20. (Presentence Investigation Report (“PSR”) § 53, ECF No. 280.) The Probation
Officer also determined that Nabaya fell into Criminal History Category I. (PSR § 60.) Based
on this information, Nabaya faced a Sentencing Guidelines range of 33 to 41 months"
imprisonment. (/d. 16.) At sentencing, the Court imposed an upward variance sentence of 71
months’ imprisonment on the § 1521 offense and 60 months on the § 152 offense, to run
concurrently. (J. 2, ECF No. 306.) Nabaya appealed and the United States Court of Appeals for
the Fourth Circuit affirmed his convictions and sentence. United States v. Nabaya, 765 F. App’x
895, 897 (4th Cir. 2019). Nabaya has unsuccessfully sought postconviction relief. (See
generally Docket Sheet.)

Nabaya is currently housed at Seagoville FCI. The Bureau of Prisons (“BOP”) states that
Nabaya will be released on August 1, 2022 and considered for placement in a residential reentry
center before his release date. See Bureau of Prisons, Fed. Inmate Locator,
https://www.bop.gov/inmateloc/. As of December 28, 2020, the BOP reports that 1246 inmates
at Seagoville FCI have tested positive for COVID-19. See Bureau of Prisons, COVID-19
Coronavirus, https://www.bop.gov/coronavirus/.

In his Motion for Compassionate Release, Nabaya describes his circumstances at
Seagoville FCI:

Due to the covid-19 pandemic, the Plaintiffs age, the lack of three hot meals per

day and a poor diet supplied by BOP, Plaintiff does qualify for home confinement.

Plaintiff is being treated inhumanly by receiving two bag lunches as his diet.
Plaintiff is being mistreated by BOP, Warden Zook and medical staff because there
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 3 of 12 PagelD# 4040

is no medical staff on duty after 4:00pm. Plaintiff had to call his wife and daughter
to have them call 911 when Plaintiff was spitting up blood.

(Mot. 1, ECF No. 403.)

On July 8, 2020, in response to Nabaya’s request for compassionate release, the Court
ordered Nabaya to inform the Court no later than July 31, 2020 whether he preferred that court-
appointed counsel represent him or whether he would prefer to proceed pro se and without
counsel. (July 8, 2020 Order, ECF No. 421.) Nabaya did not request that court-appointed
counsel assist him with his compassionate release motions. On August 6, 2020, Nabaya
informed the Court that he had tested positive for COVID-19. (ECF No. 427.) Five days later,
on August 11, 2020, the Court instructed the United States to file a response to Nabaya’s
Motions for Compassionate Release. (Aug. 11, 2020 Order, ECF No. 428.)

One week later, on August 18, 2020, the Court received another compassionate release
request from Nabaya. In that Motion, Nabaya claims he “qualifies for compassionate release
based on health conditions, age and the security of the community or any person.” (Mot. 1, ECF
No. 430.) Nabaya further explains that the Court should grant him compassionate release
because he suffers from diabetes and has been told that he has a spot on his lung:

BOP medical records show that Petitioner has spots on his left lung and other issues

with his lung and he is diabetic. BOP has informed Petitioner of this matter April

of 2020. BOP medical records show that Petitioner tested negative for COVID-19

on July 7, 2020, Petitioner was tested again on July 11, 2020 and tested positive.

The BOP has put Petitioner in an environment with inmates who were positive for

COVID-19. Petitioner is in danger because out of 1800 inmates over 1300 are

positive for the CORONA VIRUS. Petitioner is in fear of his life because of the

deaths and inmates to the point of emergency hospital care. Inmates as well as staff
suffer from high fevers, bathroom runs, lack of smell and taste and in some case
pneumonia from COVID-19. Petitioner is 62 years old and at a higher risk if kept

in this COVID-19 environment.

(d.)
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 4 of 12 PagelD# 4041

The United States opposes Nabaya’s request for compassionate release, arguing that
Nabaya has “already recovered from COVID-19 and provides no evidence that he is at a greater
risk for re-infection that constitutes ‘extraordinary and compelling’ reasons for release. In
addition, the factors under 18 U.S.C. § 3553(a) weigh strongly against release.” (Opp’n 1, ECF
No. 443.) For purposes of considering Nabaya’s motions, the United States assumes that Nabaya
has exhausted his administrative remedies. (/d. 5.) The United States avers that Nabaya has no
treatment needs, (id. 3), but acknowledges that his medical records discuss Nabaya’s “possible
lung mass” and diabetes, (id. 7-8). The United States further confirms that Nabaya tested
positive for COVID-19 while in Seagoville FCI:

The defendant’s medical records confirm that he tested positive for COVID-19

from a specimen collected on July 7, 2020. He was placed in isolation thereafter.

Fortunately, as of July 31, 2020 the prison’s health services determined that he was

‘not severely immunocompromised and did not have a severe illness requiring

hospitalization.” He was released from isolation on that date. It appears that Mr.

Nabaya recovered without needing any additional medical treatment or a ventilator.

Although unfortunate that the defendant contracted this terrible illness, he seemed

to survive it quite well. Throughout July and early August the defendant continued

to send pro se legal filings to this Court and the United States Court of Appeals for

the Fourth Circuit.

(/d. 6 (internal citations omitted); see also ECF No. 477-1.) Although the United States claims
that Nabaya “does not have medical conditions that would cause him to be at greater risk for
reinfection of COVID-19,” (id. 8), the United States also argues that the sentencing factors
weigh against granting Nabaya compassionate release, (id. 9).

Il. Legal Standard: Compassionate Release Under the First Step Act of 2018

In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

opportunity to directly petition the courts for compassionate release under 18 U.S.C.
Case 3:17-cr-00003-MHL Document 478 Filed 01/06/21 Page 5 of 12 PagelD# 4042

§ 3582(c)(1)(A).! Prior to the First Step Act in 2018, the BOP had the sole authority to petition
the court for sentence modifications on compassionate release grounds. Coleman v. United
States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of
the First Step Act, criminal defendants may petition courts on their own initiative to modify their
sentences if “extraordinary and compelling reasons warrant such a reduction.” /d. (quoting 18
U.S.C. § 3582(c)(1)(A)(i)).. Before granting a reduction, courts must consider the factors set
forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and
other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397-98 (4th Cir.
2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in
the context of a sentence reduction sought pursuant to § 3582(c)(2)). However, a petitioner’s
rehabilitation alone does not provide sufficient grounds to warrant a sentence modification. 28

U.S.C. § 994(t).

 

' Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original term
of imprisonment), after considering the factors set forth in section 3553(a) to the
extent they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction . . . and
that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

18 U.S.C. § 3582(c)(1 (A).
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 6 of 12 PagelD# 4043

A. Exhaustion of Administrative Remedies

Although the Court generally cannot “modify a term of imprisonment once it has been
imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier... .” 18 U.S.C. § 3582(c)(1)(A); see also
United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (Congress, aware of the BOP’s
history of extensive delays, also provided a ‘30-day lapse’ alternative, under which a defendant
may proceed directly to district court if his [or her] request is not acted on within that time.”’).
“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:11cr249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3, 2020) (Lauck, J.).
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”
“exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of
agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.
3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,

332-33 (S.D.N.Y. 2020) (holding that defendant’s elderly age and serious health conditions
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 7 of 12 PagelD# 4044

warrant a waiver of exhaustion requirements because of the ongoing risk of infection while
incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the
exhaustion requirement because exhaustion would be futile as defendant would not see thirty
days lapse before his release date).

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
The United States Sentencing Commission further defines “extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cr00073, ECF No.
109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive
categories of extraordinary and compelling reasons that allow for a sentence to be modified: the
petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,
n.! (A}-(D).

The United States Court of Appeals for the Fourth Circuit has explained, however, that
“[w]hen a defendant exercises his [or her] new right to move for compassionate release on his [or
her] own behalf... § 1B1.13 does not apply, and .. . § 3582(c)(1)(A)’s consistency requirement
does not constrain the discretion of district courts.” McCoy, 981 F.3d at 281. “As of now, there
is no Sentencing Commission policy statement ‘applicable’ to the defendants’ compassionate-
release motions, which means that district courts need not conform, under § 3582(c)(1)(A)’s
consistency requirement, to § 1B1.13 in determining whether there exist ‘extraordinary and
compelling reasons’ for a sentence reduction.” /d. at 283. Asa result of the coronavirus

outbreak, “courts have found extraordinary and compelling reasons for compassionate release
Case 3:17-cr-O0003-MHL Document 478 Filed 01/06/21 Page 8 of 12 PagelD# 4045

when an inmate shows both a particularized susceptibility to the disease and a particularized risk
of contracting the disease at his prison facility.” United States v. Feiling, No. 3:19cr112, 2020
WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citations omitted).

C, Courts Must Weigh the Statutory Sentencing Factors Before Granting
Compassionate Release

Even after finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must then consider the § 3553(a) factors and any relevant postconviction
conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must
weigh factors including “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the
need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence
to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.” 18
U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of
sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).

The Guidelines policy statement concerning compassionate release, though not binding,

further instructs Courts to consider the 18 U.S.C. § 3142(g) factors. U.S.S.G. § 1B1.13.? These

 

2 The United States Sentencing Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—

(1) (A) extraordinary and compelling reasons warrant the reduction; or

(B) the defendant (i) is at least 70 years old; and (ii) has served at least 30

years in prison pursuant to a sentence imposed under 18 U.S.C.

§ 3559(c) for the offense or offenses for which the defendant is imprisoned;
Case 3:17-cr-00003-MHL Document 478 Filed 01/06/21 Page 9 of 12 PagelD# 4046

include “the nature and circumstances of the offense charged . . . ; the history and characteristics
of the person . . . ; [and,] the nature and seriousness of the danger to any person or the
community that would be posed by the person's release.” 18 U.S.C. § 3142(g).

HI. Analysis

After due consideration, the Court will deny the Motion because Nabaya does not present
extraordinary and compelling circumstances sufficient to necessitate compassionate release.

The Court first determines that Nabaya has sufficiently exhausted his administrative
remedies. Alternatively, the Court deems such requirement waived so Nabaya does not suffer
prejudice for any delay in reviewing his motions during the ongoing COVID-19 public health
crisis.

The Court next determines that the record does not show Nabaya’s health conditions
constitute extraordinary and compelling circumstances that render him eligible for
compassionate release consideration. Courts have found extraordinary and compelling reasons
for compassionate release “when an inmate shows both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at his prison facility.” Feiling, 2020
WL 1821457, at *7 (emphasis added). Here, Nabaya has already contracted and—thankfully—
recovered from COVID-19. (See ECF No. 468 at 3 (Nabaya’s medical records showing COVID-
19 resolved as of July 31, 2020); ECF No. 477 at 1 (same).) While Nabaya shows that the
conditions of his confinement created a particularized risk of contracting the disease, he does not

provide medical records to show that he suffers a particularized susceptibility to reinfection of

 

(2) the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g); and
(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
Case 3:17-cr-00003-MHL Document 478 Filed 01/06/21 Page 10 of 12 PagelD# 4047

the disease or harm therefrom. Rather, as the United States notes, Nabaya appears to have
recovered from the virus without any serious complications. Despite his suggestions otherwise,
Nabaya, presents as a seemingly healthy person, lacking specific ailments apart from the limited
information regarding an undefined spot on his lung and his purported diabetes.? Considering
that Nabaya has already recovered from COVID-19, his asserted health conditions, without
more, do not persuade this Court to grant compassionate release.

Even if Nabaya’s medical conditions entitled him to compassionate release consideration,
the Court finds that the relevant statutory sentencing factors and Guidelines policy statement do
not support immediate release. Pursuant to U.S.S.G § 1B1.13, the Court may consider whether
extraordinary and compelling reasons warrant the reduction, whether the defendant is a danger to
the safety of any other person or to the community as provided in § 3142(g), and whether the
reduction is consistent with the policy statement. See McCoy, 981 F.3d at 282 n.7 (noting that
§ 1B1.13 “remains helpful guidance even when motions are filed by defendants”). Although
Nabaya’s record lacks violent offenses, his continued disregard for the law shows that he
presents a danger to the community and should not be immediately released. Nabaya claims
sovereign citizenship and generally defies Court orders and the rule of law. For instance, in the
underlying case, Nabaya made a “veiled threat” to a Chesterfield County General District Court
clerk, as well as a more direct threat to the Clerk’s Office of this Court. (PSR §§ 32-33). He
also “obtained and published in the court record the home addresses of the prosecuting

attorneys” in this case. (/d. § 36). When the Court sentenced him in the underlying criminal

 

3 The medical records provided to the Court do not establish that Nabaya has diabetes.
(See ECF No. 427, 468.) Nabaya submitted medical records indicating that as of April 2020 he
has prediabetes. (ECF No. 468 at 3.) The same set of medical records include notes from a chest
exam dated July 21, 2020 that reports “Lungs are clear. No acute infiltrates.” (/d. at 9.)

10
Case 3:17-cr-00003-MHL Document 478 Filed 01/06/21 Page 11 of 12 PagelD# 4048

case, Nabaya had filed over 100 meritless “motions, notices, or affidavits of truth” as well as 36
meritless lawsuits, and had been barred from filing future civil lawsuits without meeting certain
criteria. (Feb. 27, 2018 Sent Tr. 35-39, ECF No. 326). Nabaya continues to show a disregard
for the law even after having his convictions and sentences affirmed on appeal, clogging this
Court’s docket with more than 50 meritless post-conviction motions and filings since 2019. The
need for continued deterrence of such misconduct weighs against Nabaya’s request for relief.

Turning to the § 3553(a) factors, the Court acknowledges that Nabaya has served most of
his sentence. Additionally, upon release Nabaya will begin to serve a three-year supervised
release term for his offense. While the Court finds that this sentence adequately deters criminal
conduct, the Court determines that the seriousness of Nabaya’s offense and the need to protect
the public outweigh immediate release .

The Court further notes that Nabaya does not present information that he has made
demonstrable efforts while in prison to improve himself or that other rehabilitative factors favor
his early release. In United States v. Martin, the Fourth Circuit vacated and remanded the district
court’s denial of both defendants’ motions to reduce sentence because the district court failed to
address any new mitigating evidence when denying the motions. 916 F.3d at 397-98. The
Fourth Circuit explained that if an individual is eligible for a sentence reduction, the district court
must give weight to the person’s “past transgressions” as well as “the multitude of redemptive
measures that [the person] has taken.” /d. at 397. Here, Nabaya does not argue that he has
undertaken redemptive measures or made steps toward rehabilitation through his current prison
term. The Court observes that Nabaya has committed only one disciplinary infraction while
incarcerated and has participated in a few BOP programs, (Opp’n Exs. 1-2, ECF No. 443), but

based on the seriousness of his crimes, the need to deter criminal conduct, and the lack of

It
Case 3:17-cr-00003-MHL Document 478 Filed 01/06/21 Page 12 of 12 PagelD# 4049

documented health concerns, the Court concludes that the record before it does not justify

Nabaya’s early release from federal imprisonment.

IV. Conclusion

For the reasons explained above, the Court will deny the Motions. (ECF Nos. 403, 427,

430, 460, 463, 467.)

An appropriate Order shall issue.

/q/
M. HarfyahtNatfck
United States District Judge
Date: [- b- 2|
Richmond, Virginia
